Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 1 of 11 PAGEID #: 2

                                                                                                           ~
                                                                                                                   ',
                                                                                                                   ! • • ,_
                                                                                                                            -........
                                                                                           :~' ~f.1" , '                .               ":" i
                                                                                            L. :          r .- -
                                                                                                               ~



                         IN THE UNITED STATES DISTRICT COURT                        r; ~   !i   J'   1tn 'I-
                                                                                       .              'I   )
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
IN THE MATIER OF THE SEARCH OF
THE CELLULAR TELEPHONE                             Case No.     I 1 19 MJ                  ~~ 3 1.
ASSIGNED CALL NUMBER (513) 904-
2679                                               Filed Under Seal



                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Anthony Peters, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for information about the

location of the cellular telephone assigned call number (513) 904-2679 (Target Telephone),

whose service provider is MetroPCS, a wireless telephone service provider headquartered at

2250 Lakeside Blvd. Rihardson, TX, 75082. The Target Cell Phone is described herein and in

Attachment A, and the location information to be seized is described herein and in Attachment

B.

       2.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a "pen register" and/or "trap and trace device," see 18 U.S.C. § 3123(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(l).

        3.     I am a Special Agent with the Federal Bureau of Investigation (FBI), and have

been since May, 2014. I am also a Cincinnati Police Officer and have been since March 2004. I
Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 2 of 11 PAGEID #: 3




have conducted investigations into criminal enterprises, narcotics investigations, organized

crime, and violent crimes to include the unlawful possession, possession with the intent to

distribute, and actual distribution of controlled substances, as well as the associated conspiracies

in violation of Title 21 , United States Code, Sections 84l(a)(l) and 846. I am currently assigned

to the Cincinnati Field Office of the FBI. I have received specialized training from the FBI and

the State of Ohio, in areas such as narcotics trafficking, electronic surveillance, pen register

analysis, and electronic interception training courses. That training focused on methods of

unlawful drug trafficking; the identification of controlled substances; surveillance; undercover

operations; confidential source management; the means by which drug traffickers derive,

launder, and conceal their profits from drug trafficking; the use of assets to facilitate unlawful

drug trafficking activity; and, the law permitting the forfeiture to the United States of assets

purchased with drug proceeds or assets used or intended to be used to facilitate the drug

violations.

       4.      Your affiant has also participated in the execution of federal search warrants and

federal arrest warrants in relation to these investigations. Additionally, your affiant has

participated in the installation and monitoring of tracking devices for vehicles in order to

determine the whereabouts of believed drug traffickers and their illicit merchandise. Your affiant

has also been involved with the monitoring responsibilities of Title III Wire intercepts, and

analysis of pen registers related to narcotics and gang investigations. Your affiant is familiar with

their methods of concealing the whereabouts of their illegal drugs, the methods they use to keep

law enforcement officers from finding evidence of drug trafficking operations as well as the

methods·they use to prevent others unfamiliar with their criminal conduct from observing things

indicative of drug trafficking. Your affiant is also familiar with the evasive nature surrounding
Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 3 of 11 PAGEID #: 4




most drug traffickers and the common ways in which wholesale drug distributors attempt to

conceal their assets, their purchases, and other financial dealings that could be traced to them.

During my law enforcement career, I have conducted and participated in the investigation of

numerous criminal offenses, including those involved in the current investigation. I have

participated in illicit narcotics trafficking investigations, violent crimes investigations, and gangs

and criminal enterprise investigations, ranging from street level dealers to major narcotics

suppliers. Those investigations have also included the unlawful importation, possession with

intent to distribute and distribution of illegal substances, the related money laundering

instruments, the conducting of monetary transactions involving the proceeds of specified

unlawful activities, and conspiracies associated with criminal narcotics offenses. Those

investigations during my career, which have resulted in the seizure of narcotics, arrests of

suspects, their prosecution, conviction; have involved: the use of confidential informants; the

analysis of pen registers, trap and trace, and toll records; physical surveillances; electronic

surveillances to include the use of pole cameras and vehicle cameras; and the execution of search

warrants.

       5.      Through my training and experience I am aware that drug traffickers often

communicate with their customers, couriers, and/or associates through the use of standard

hardline telephones, cellular telephones and digital display paging devices, or use of multiple

telephones or other devices, to avoid detection by law enforcement.

       6.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to·show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.
Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 4 of 11 PAGEID #: 5




        7.         Based on the facts set forth in this affidavit, there is probable cause to believe that

Derwin GADSON has violated 21 USC§ 846, conspiracy to possess with intent to distribute a

controlled substance. Derwin GADSON was charged with these crimes on June 21, 2018 and

is the subject of an arrest warrant issued on June 21, 2018. There is also probable cause to

believe that the location information described in Attachment B will assist law enforcement in

arresting Derwin GADSON, who is a "person to be arrested" within the meaning of Federal

Rule of Criminal Procedure 41(c)(4).

        8.         The court has jurisdiction to issue the proposed warrant because it is a "court of

competent jurisdiction" as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711 (3)(A)(i);.

                                              PROBABLE CAUSE

        9.         The United States, including FBI, is conducting a criminal investigation of

Derwin GADSON regarding possible violations of21USC§846, conspiracy to possess with

intent to distribute a controlled substance.

        10.        In February of 2017, Title III interceptions were authorized in regards to voice

communications taking place on the phone being utilized by CAMPBELL. During interceptions

Agents overheard numerous conversations related to the sale of narcotics. During the course of

the Title III intercepts, Agents heard multiple narcotics related phone calls with DERWIN

GADSON who was utilizing 513-780-9413.

        11.        On February 7, 2018, GADSON was charged in a multiple count indictment

against the JMDTO for Conspiracy to Possess with intent to distribute fentanyl, cocaine, and

heroin and a subsequent arrest warrant was issued for GADSON on that date.
Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 5 of 11 PAGEID #: 6




       12.     On August 9, 2018, a reliable and confidential source of information [SOI]

reported that they contact GADSON through the utilization 513-780-9413 to buy heroin on a

daily basis. The SOI also stated that GADSON uses Lyft Taxi services in order to avoid traffic

stops by police.

       13.     Since February 2018, Agents attempted to locate GADSON without success.

Multiple surveillances were conducted at GADSON's permanent and temporary residences and

interviews of previous neighbors and family members were also conducted in an attempt to

locate GADSON.

       14.     On March 17, 2019, GADSON's Facebook page was located with the Facebook

ID: 100029491463370 and the profile name "RacksFrm Daland". This page is active and has

posted almost daily since March 1, 2019; a number of the posts include messages or photographs

placing GADSON in the Mt. Auburn neighborhood and central business district of Cincinnati.

GADSON's Facebook profile picture features himself standing on the porch of241 McCormick

Ave. in Mt. Auburn, Cincinnati of which he and his family are associated. The Facebook

"About" information displays a phone number of (513) 904-2679 (Target Telephone). This is

an active number with service provided by MetroPCS.

       15.     In my training and experience, I have learned that MetroPCS is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including E-911

Phase II data, also known as GPS data or latitude-longitude data and cell-site data, also known as

"tower/face information" or cell tower/sector records. E-911 Phase II data provides relatively

precise location information about the cellular telephone itself, either via OPS tracking
Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 6 of 11 PAGEID #: 7




technology built into the phone or by triangulating on the device's signal using data from several

of the provider's cell towers. [Cell-site data identifies the "cell towers" (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and,

in some cases, the "sector" (i.e., faces of the towers) to which the telephone connected. These

towers are often a half-mile or more apart, even in urban areas, and can be 10 or more miles

apart in rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device. Accordingly, cell-site data is typically less precise

that E-911 Phase II data.

        16.    Based on my training and experience, I know that MetroPCS can collect E-911

Phase II data about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on MetroPCS's network or with such other

reference points as may be reasonably available.]

        17.    Based on my training and experience, I know that MetroPCS can collect cell-site

data about the Target Cell Phone. Based on my training and experience, I know that for each

communication a cellular device makes, its wireless service provider can typically determine: (1)

the date and time of the communication; (2) the telephone numbers involved, if any; (3) the cell

tower to which the customer connected at the beginning of the communication; (4) the cell tower

to which the customer connected at the end of the communication; and (5) the duration of the

communication. I also know that wireless providers such as MetroPCS typically collect and

retain cell-site data pertaining to cellular devices to which they provide service in their normal

course of business in order to use this information for various business-related purposes.
Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 7 of 11 PAGEID #: 8




                                AUTHORIZATION REQUEST

       18.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       19.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U .S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(l). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the

extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

       20.     I further request that the Court direct MetroPCS to disclose to the government

any information described in Attachment B that is within the possession, custody, or control of

MetroPCS. I also request that the Court direct MetroPCS to furnish the government all

information, facilities, and technical assistance necessary to accomplish the collection of the

information described in Attachment B unobtrusively and with a minimum of interference with

MetroPCS's services, including by initiating a signal to determine the location of the Target

Cell Phone on MetroPCS' s network or with such other reference points as may be reasonably
Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 8 of 11 PAGEID #: 9




available, and at such intervals and times directed by the government. The government shall

reasonably compensate MetroPCS for reasonable expenses incurred in furnishing such facilities

or assistance.

         21.     I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.

         22.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

                                                     Respectfully submitted,


                                                     ANSi6:~3 ::::>
                                                     Special Agent
                                                     FBI



         Subscribed and sworn to before me on d5 MARCH, 2019
Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 9 of 11 PAGEID #: 10




                                      ATTACHMENT A

                                   Property to Be Searched

   1. The cellular telephone assigned call number (513) 904-2679, whose wireless service

      provider is MetroPCS, a company headquartered at 2250 Lakeside Blvd. Rihardson,

      TX, 75082.

   2. Records and information associated with the Target Cell Phone that is within the

      possession, custody, or control of MetroPCS including information about the location of

      the cellular telephone if it is subsequently assigned a different call number.
Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 10 of 11 PAGEID #: 11




                                        ATTACHMENT B

                                  Particular Things to be Seized

    I.      Information to be Disclosed by the Provider

         All information about the location of the Target Cell Phone described in Attachment A

for a period of thirty days, during all times of day and night. "Information about the location of

the Target Cell Phone" includes all available E-911 Phase II data, GPS data, latitude-longitude

data, and other precise location information, as well as all data about which "cell towers" (i.e.,

antenna towers covering specific geographic areas) and "sectors" (i.e., faces of the towers)

received a radio signal from the cellular telephone described in Attachment A.

         To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of MetroPCS, MetroPCS

is required to disclose the Location Information to the government. In addition, MetroPCS must

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the Location Information unobtrusively and with a minimum of

interference with MetroPCS's services, including by initiating a signal to determine the location

of the Target Cell Phone on MetroPCS's network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall compensate MetroPCS for reasonable expenses incurred in furnishing such

facilities or assistance.

         This warrant does not authorize the seizure of any tangible property. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b )(2).
Case: 1:19-mj-00231-SKB Doc #: 1-1 Filed: 03/25/19 Page: 11 of 11 PAGEID #: 12




   II.      Information to Be Seized by the Government

CHOOSE APPLICABLE:

IF WARRANT IS SOUGHT TO LOCATE A FUGITIVE:

         All information described above in Section I that will assist in arresting Derwin

GADSON, who was charged with violating 21USC§846, conspiracy to possess with intent to

distribute a controlled substance on June 21, 2018, is the subject of an arrest warrant issued on

June 21, 2018, and is a "person to be arrested" within the meaning of Federal Rule of Criminal

Procedure 41(c)(4).
